DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fujiwara et al. (US 2002/0115483 A1) (henceforth, “Fujiwara”).
Regarding claims 1, 14, and 19, Fujiwara teaches an object control method, device, and non-transitory computer-readable medium, performed at an electronic device having one or more processors and memory storing instructions to be executed by the one or more processors, the method comprising:
displaying a virtual scene (e.g., objects positioned on the three-dimensional world coordinates in Para. 79 and Fig. 5) using a client running at the electronic device (e.g., entertainment device 12 in Para. 46 and Fig. 1);
detecting a first operation triggered in the client (e.g., cross button 52c has been operated in Para. 106 and Figs. 1 and 14), and the first operation being used for instructing a target object in the virtual scene to move from one side 
determining a target action to be performed by the target object, the target action being determined according to attributes of the target obstacle (e.g., different character actions to perform with obstacle in Figs. 15-19 and Para. 130-131), and the target action being a crossing type or climbing type action performed by the target object to move from one side of the target obstacle to the other side of the target obstacle (Para. 113); and
controlling, in the virtual scene, the target object to perform the target action (Para. 113).
Regarding claims 2, 15, and 20, Fujiwara teaches before detecting the first operation triggered in the client: displaying, in the client in a case that the target obstacle is allowed to be crossed or climbed, an identifier used for triggering the first operation (e.g., obstacle object OBb which the character OBa cannot traverse has been detected in Para. 102 and Fig. 5 and Fig. 15).
Regarding claims 3 and 16, Fujiwara teaches controlling, in the virtual scene, the target object to perform the climbing type action, and displaying a picture corresponding to the process of performing the climbing type action (e.g., Figs. 15 and Figs. 17A-C).
Regarding claims 4 and 17, Fujiwara teaches during the process of controlling, in the virtual scene, the target object to perform the target action: detecting a second operation triggered in the client; and stopping, in response to the detected second operation and according to an indication of the second operation, performing the target 
Regarding claims 5 and 18, Fujiwara teaches selecting the target action from an action set at least according to the attributes of the target obstacle (e.g., the obstacle overcoming table in Para. 109).
Regarding claim 6, Fujiwara teaches selecting the target action from the corresponding action set according to the attributes of the target obstacle and attributes of the target object (Para. 109-109 and Figs. 15-16).
Regarding claim 7, Fujiwara teaches searching a plurality of sets for the action set matching the attributes of the target obstacle; and searching the action set for the target action matching the attributes of the target object (Para. 108-109 and Figs. 15-16).
Regarding claim 8, Fujiwara teaches searching the plurality of sets for the action set matching a height and a thickness of the target obstacle (obstacle overcoming table in Para. 109 and objects OBa and OBb of object data being positioned on the three-dimensional world coordinates WC comprising the three orthogonal axes of X, Y, and Z in Para. 79).
Regarding claim 11, Fujiwara teaches searching the action set for the target action matching a speed, inertia, and an orientation of the target object (Para. 12 and Para. 108).
Regarding claim 13, Fujiwara teaches obtaining configuration information of the target obstacle in a case that the target object is located in a target area in the virtual scene, distances between points in the target area and the target obstacle are within a target threshold (e.g., S1, obstacle object in Fig. 14 and Para. 108);
determining, in a case that the configuration information indicates that the target obstacle is allowed to be crossed or climbed, that the target obstacle is allowed to be crossed or climbed (S5 button operated in Fig. 14); and
determining, in a case that the configuration information indicates that the target obstacle is not allowed to be crossed or climbed, that the target obstacle is not allowed to be crossed or climbed (S5 button not operated in Fig. 14).
Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715